Citation Nr: 1236868	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Partner, and Mother


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a hearing before a Decision Review Officer at the RO and at a hearing before the Board in April 2006. 

A March 2002 Board decision granted an increased rating for the Veteran's right knee disability and found that the right knee disability was to be rated 10 percent for instability and 10 percent for arthritis with limitation of motion.  The Veteran appealed the March 2002 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2003 Order, the Court vacated the decision denying an increased rating and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  In October 2003 and June 2005, the Board remanded the claim for additional development. 

In a June 2006 decision, the Board denied the Veteran's claim for increased rating for his right knee disability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in an April 2007 Order, vacated the June 2006 decision and remanded the appeal to the Board.  In January 2009, the Board remanded the claim for additional development.

In a June 2010 decision, the Board denied the Veteran's claim for increased rating, greater than 10 percent, for right knee arthritis and assigned a 20 percent rating for right knee instability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in a February 2011 Order, vacated the June 2010 decision to the extent that it denied a rating greater than 10 percent for right knee arthritis and remanded the appeal to the Board.  In July 2011, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO.


REMAND

The Board regrets that a remand is one again necessary before a decision on the merits of the claim can be reached.

The Board remanded the claim on appeal in July 2011, in part so that the Veteran could be provided with a VA orthopedic examination to determine the extent of his right knee disability.  The Board specifically stated that, in the VA examination, the 

examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The Veteran was subsequently provided with a VA orthopedic examination in November 2011.  In an August 2012 statement, the Veteran's representative argued that the November 2011 VA examination was inadequate because it did not comply with the July 2011 Board remand instructions.  Specifically, the Veteran's representative stated that the examination was inadequate because the examiner noted that the Veteran had additional limitation in activities due to flare-ups, but did not translate that limitation into additional degrees of limitation of motion on flexion and extension.

While the Board is not entirely convinced by the argument that the examination failed to comply with the Board's remand instructions, the fact remains that the examination did not state whether the Veteran's increased pain and weakness during flare-ups resulted in additional limitation of flexion or extension.  The February 2011 Joint Motion specifically stated that previous VA examinations were inadequate as they did not provide an evaluation of additional limitation due to flare-ups, including additional loss of range motion.  Accordingly, the Board finds that the November 2011 VA examination was incomplete as it stated that the Veteran reported experiencing additional functional impairment during flare-ups, but did not state whether any additional functional impairment resulted in additional loss of range of motion above and beyond that found on physical examination.  If VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated since October 2011.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee arthritis.  The examiner must review the claims file and should note that review in the report.  The examiner must conduct range of motion studies of the right knee, to specifically include flexion and extension, recording the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which pain begins.  The examiner must also state whether the Veteran experiences additional functional limitations during flare-ups of the right knee disability.  If additional functional limitations are found to exist during flare-ups, the examiner must estimate the limitations in terms of additional loss of degrees of range of motion on flexion and extension.  A complete rationale for all opinions must be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

